     McGREGOR W. SCOTT
 1
     United States Attorney
 2   DEBORAH LEE STACHEL
     Regional Chief Counsel, Region IX
 3   Social Security Administration
     MARCELO ILLARMO (MABN 670079)
 4
     Special Assistant United States Attorney
 5          160 Spear Street, Suite 800
            San Francisco, California 94105
 6          Telephone: (415) 977-8944
 7          Facsimile: (415) 744-0134
            E-Mail: Marcelo.Illarmo@ssa.gov
 8
     Attorneys for Defendant
 9
                                     UNITED STATES DISTRICT COURT
10
                                   EASTERN DISTRICT OF CALIFORNIA
11
12                                                        )       Case No.: 2:18-cv-03046-KJN
      MARVIN WELLS,                                       )
13                                                        )       ORDER ON STIPULATION FOR
                                                          )       VOLUNTARY REMAND PURSUANT TO
14                                                        )       SENTENCE FOUR OF 42 U.S.C. § 405(g)
                      Plaintiff,                          )
15                                                        )
            v.                                            )
16                                                        )
     NANCY A. BERRYHILL,                                  )
17   Acting Commissioner of Social Security               )
                                                          )
18                    Defendant.                          )
                                                          )
19                                                        )
20
21           IT IS HEREBY STIPULATED, by and between the parties, through their undersigned
22   attorneys, and with the approval of the Court, that the Commissioner of Social Security has
23   agreed to a voluntary remand of this case pursuant to sentence four of 42 U.S.C. § 405(g). The
24   purpose of the remand is to offer Plaintiff a new decision.
25             On remand, the Appeals Council will instruct the Administrative Law Judge to
26   reconsider the medical opinions, including Dr. Lobosky’s May 2014 assessment; to reconsider
27   the claimant’s residual functional capacity; if necessary, to obtain supplemental evidence from a
28   vocational expert; and issue a new decision.


     Stip. For Voluntary Remand; Case 2:18-cv-03046-KJN       1
                                                          Respectfully submitted,
 1
 2   Dated: May 31, 2019                                  /s/ * Young Cho
                                                          (*as authorized via e-mail on 5/31/2019)
 3                                                        YOUNG CHO
                                                          Attorney for Plaintiff
 4
 5
     Dated: May 31, 2019                                  McGREGOR W. SCOTT
 6                                                        United States Attorney
 7                                                        DEBORAH LEE STACHEL
                                                          Acting Regional Chief Counsel, Region IX
 8                                                        Social Security Administration
 9                                               By:      /s/ Marcelo Illarmo
10                                                        MARCELO ILLARMO
                                                          Special Assistant United States Attorney
11
                                                          Attorneys for Defendant
12
13
14                                                        ORDER
15           Based upon the parties’ Stipulation to Voluntary Remand Pursuant to Sentence Four of
16   42 U.S.C. § 405(g) and to Entry of Judgment (“Stipulation to Remand”), and for cause shown, IT
17   IS HEREBY ORDERED, ADJUDGED AND DECREED that the above-captioned action is
18   remanded to the Commissioner of Social Security for further proceedings consistent with the
19   terms of the Stipulation to Remand.
20   Dated: June 5, 2019
21
22
23
24
25
26
27
28


     Stip. For Voluntary Remand; Case 2:18-cv-03046-KJN      2
